UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-6064 ALEXANDER’S, INC. (Exact name of registrant as specified in its charter) Delaware 51-0100517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 210 Route 4 East, Paramus, New Jersey (Address of principal executive offices) (Zip Code) (201) 587-8541 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of April 30, 2013, there were 5,105,936 shares of common stock, par value $1 per share, outstanding. ALEXANDER’S, INC. INDEX Page Number PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2013 and December 31, 2012 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2013 and 2012 5 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2013 and 2012 6 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements (Unaudited) 8 Report of Independent Registered Public Accounting Firm 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Exhibit Index 25 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) March 31, December 31, ASSETS 2013 2012 Real estate, at cost: Land $ 44,971 $ 44,971 Buildings and leasehold improvements 866,038 864,609 Development and construction in progress 2,432 2,212 Total 913,441 911,792 Accumulated depreciation and amortization (166,940) (160,826) Real estate, net 746,501 750,966 Cash and cash equivalents 368,508 353,396 Restricted cash 89,476 90,395 Marketable securities 34,460 31,206 Tenant and other receivables, net of allowance for doubtful accounts of $2,294 and $2,219, respectively 2,377 1,953 Receivable arising from the straight-lining of rents 174,643 173,694 Deferred lease and other property costs, net, including unamortized leasing fees to Vornado of $39,218 and $39,910, respectively 53,517 54,461 Deferred debt issuance costs, net of accumulated amortization of $17,410 and $16,834, respectively 5,018 5,522 Other assets 10,763 20,217 $ 1,485,263 $ 1,481,810 LIABILITIES AND EQUITY Mortgages payable $ 1,061,953 $ 1,065,916 Amounts due to Vornado 45,623 46,445 Accounts payable and accrued expenses 38,491 33,621 Other liabilities 3,674 3,675 Total liabilities 1,149,741 1,149,657 Commitments and contingencies Preferred stock: $1.00 par value per share; authorized, 3,000,000 shares; issued and outstanding, none - - Common stock: $1.00 par value per share; authorized, 10,000,000 shares; issued, 5,173,450 shares; outstanding, 5,105,936 shares 5,173 5,173 Additional capital 29,352 29,352 Retained earnings 296,912 296,797 Accumulated other comprehensive income 4,460 1,206 335,897 332,528 Treasury stock: 67,514 shares, at cost (375) (375) Total equity 335,522 332,153 $ 1,485,263 $ 1,481,810 See notes to consolidated financial statements (unaudited). 3 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except share and per share amounts) Three Months Ended March 31, 2013 2012 REVENUES Property rentals $ 34,171 $ 33,773 Expense reimbursements 14,604 13,528 Total revenues 48,775 47,301 EXPENSES Operating, including fees to Vornado of $982 and $1,032, respectively 15,554 14,541 Depreciation and amortization 7,223 7,183 General and administrative, including management fees to Vornado of $595 and $540, respectively 1,073 1,106 Total expenses 23,850 22,830 OPERATING INCOME 24,925 24,471 Interest and other income, net 385 34 Interest and debt expense (11,148) (11,473) Income from continuing operations 14,162 13,032 Income from discontinued operations - 6,392 Net income 14,162 19,424 Net loss attributable to the noncontrolling interest - 58 Net income attributable to Alexander’s $ 14,162 $ 19,482 Income per common share – basic and diluted: Income from continuing operations $ 2.77 $ 2.55 Income from discontinued operations, net - 1.26 Net income per common share $ 2.77 $ 3.81 Weighted average shares outstanding 5,108,016 5,106,984 Dividends per common share $ 2.75 $ 3.75 See notes to consolidated financial statements (unaudited). 4 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) Three Months Ended March 31, Net income $ 14,162 $ 19,424 Other comprehensive income: Change in unrealized net gain on securities available-for-sale 3,254 - Comprehensive income 17,416 19,424 Less: Comprehensive loss attributable to the noncontrolling interest - 58 Comprehensive income attributable to Alexander's $ 17,416 $ 19,482 See notes to consolidated financial statements (unaudited). 5 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Accumulated Other Non- Common Stock Additional Retained Comprehensive Treasury Alexander’s controlling Total Shares Amount Capital Earnings Income Stock Equity Interest Equity Balance, December 31, 2011 5,173 $ 5,173 $ 31,801 $ 322,201 $ - $ (375) $ 358,800 $ 4,445 $ 363,245 Net income (loss) - - - 19,482 - - 19,482 (58) 19,424 Dividends paid - - - (19,151) - - (19,151) - (19,151) Balance, March 31, 2012 5,173 $ 5,173 $ 31,801 $ 322,532 $ - $ (375) $ 359,131 $ 4,387 $ 363,518 Balance, December 31, 2012 5,173 $ 5,173 $ 29,352 $ 296,797 $ 1,206 $ (375) $ 332,153 $ - $ 332,153 Net income - - - 14,162 - - 14,162 - 14,162 Dividends paid - - - (14,047) - - (14,047) - (14,047) Change in unrealized net gain on securities available-for-sale - 3,254 - 3,254 - 3,254 Balance, March 31, 2013 5,173 $ 5,173 $ 29,352 $ 296,912 $ 4,460 $ (375) $ 335,522 $ - $ 335,522 See notes to consolidated financial statements (unaudited). 6 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 14,162 $ 19,424 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization, including amortization of debt issuance costs 7,821 9,505 Straight-lining of rental income (949) (1,469) Change in operating assets and liabilities: Tenant and other receivables, net (424) (677) Other assets 9,277 10,481 Amounts due to Vornado (822) (655) Accounts payable and accrued expenses 4,488 7,009 Other liabilities (1) - Net cash provided by operating activities 33,552 43,618 CASH FLOWS FROM INVESTING ACTIVITIES Construction in progress and real estate additions (1,267) (2,709) Restricted cash 919 968 Proceeds from maturing short-term investments - 5,000 Net cash (used in) provided by investing activities (348) 3,259 CASH FLOWS FROM FINANCING ACTIVITIES Dividends paid (14,047) (19,151) Debt repayments (3,963) (3,698) Debt issuance costs (82) (395) Net cash used in financing activities (18,092) (23,244) Net increase in cash and cash equivalents 15,112 23,633 Cash and cash equivalents at beginning of period 353,396 506,619 Cash and cash equivalents at end of period $ 368,508 $ 530,252 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for interest $ 10,472 $ 12,258 NON-CASH TRANSACTIONS Change in unrealized net gain on securities available-for-sale $ 3,254 $ - Non-cash additions to real estate included in accounts payable and accrued expenses 603 1,806 Write-off of fully amortized and depreciated assets - 624 See notes to consolidated financial statements (unaudited). 7 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Alexander’s, Inc. (NYSE: ALX) is a real estate investment trust (“REIT”), incorporated in Delaware, engaged in leasing, managing, developing and redeveloping its properties. All references to “we,” “us,” “our,” “Company” and “Alexander’s” refer to Alexander’s, Inc. and its consolidated subsidiaries. We are managed by, and our properties are leased and developed by, Vornado Realty Trust (“Vornado”) (NYSE: VNO). 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Alexander’s and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the “SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods.
